            Case 1:19-cv-11317-LAP Document 1 Filed 12/11/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

ARKADIY TERPUNOV,
                                                                            NOTICE OF REMOVAL
                                                             Plaintiff,
                                                                            Case No. 19 Civ. ____
                              -against-

NEW YORK CITY                  HEALTH AND HOSPITALS
CORPORATION,

                                                          Defendant.

------------------------------------------------------------------------x


TO:     THE UNITED STATES DISTRICT COURT,
        SOUTHERN DISTRICT OF NEW YORK

                 Defendant New York City Health and Hospitals Corporation (“HHC”), by and

through its attorney, James E. Johnson, Corporation Counsel of the City of New York,

respectfully removes to this Court the State court action described below:

                 1.       On November 26, 2019, Plaintiff served HHC with a Summons and

Complaint in Arkadiy Terpunov v. New York City Health and Hospitals Corporation, pending in

the Supreme Court of the State of New York, County of New York, Index No. 157413/2019. A

copy of the Summons and Complaint, dated July 23, 2019 is annexed hereto as Exhibit “A.”

                 2.       The above-captioned matter asserts claims pursuant to the Civil Rights Act

of 1964, 42 U.S.C. 2000e et. seq. (“Title VII”). See Exhibit “A.”

                 3.       The above-captioned action is a civil action of which the District Court

has original jurisdiction pursuant to 28 U.S.C. § 1331, in that it alleges claims which arise under

the laws of the United States. This action is therefore removable to the District Court without

regard to the citizenship or residence of the parties, pursuant to 28 U.S.C. § 1441 and 1443.
           Case 1:19-cv-11317-LAP Document 1 Filed 12/11/19 Page 2 of 2




               4. This Notice of Removal is timely because it is being filed within thirty (30)

days of the Defendant’s receipt of the Summons and Complaint. See 28 U.S.C. § 1446(b).

               5. Pursuant to 28 U.S.C. § 1466(d), counsel for Defendant DOE shall promptly

provide plaintiff with written notice of the filing of this Notice of Removal, and shall file a copy

of the Notice of Removal with the Clerk of the state court in which the action is pending.

               6. Defendant DOE reserves all claims and defenses, including, without

limitation, those set forth in Rule 12(b) of the Federal Rules of Civil Procedure.

               7. Defendant DOE is unaware of any previous application for the relief

requested herein.

               WHEREFORE, the defendant New York City Health and Hospitals Corporation

respectfully requests that the above-captioned action be removed from the Supreme Court of the

State of New York, County of New York, to the United States District Court for the Southern

District of New York.

Dated:         New York, New York
               December 11, 2019
                                                      JAMES E. JOHNSON
                                                      Corporation Counsel of the
                                                        City of New York
                                                      Attorney for HHC
                                                      100 Church Street, Room 2-108
                                                      New York, New York 10007
                                                      (212) 356-2440
                                                      shwood@law.nyc.gov


                                              By:     /s/ Shaina Wood
                                                      Shaina Wood
                                                      Assistant Corporation Counsel

         BY NYSCEF & PERSONAL SERVICE
TO:      Stewart Lee Carlin Law Group, P.C.
         Attorneys for Plaintiff
         111 John Street, 22nd Floor
         New York, NY 10038
                                                -2-
